198 S.W.3d 200 (2006)
TIBBLES ENTERPRISES, LP, Respondents,
v.
Kelly J. JAVIER, Appellant.
No. ED 86677.
Missouri Court of Appeals, Eastern District, Southern Division.
August 15, 2006.
*201 Stephen R. Southard, Cape Girardeau, MO, for Appellant.
R. Scott Killen, James F. Waltz, Cape Girardeau, MO, for Respondent.
Before GLENN A. NORTON, P.J., KENNETH M. ROMINES, J., and ROY RICHTER, J.

ORDER
PER CURIAM.
Appellant Kelly Javier appeals from the decision of the Circuit Court of Cape Girardeau County, the Honorable William L. Syler presiding, after the court found in favor of Respondent Tibbles Enterprises, L.P., and held that the personal property in question was abandoned and, thus, vested ownership rights in Tibbles. The trial court also denied Javier's cross-petition for damages for Tibbles's alleged conversion of the property.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).